1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12    DENISE FARAHMAND,                 )       CASE NO.: 2:19-cv-02977 SVW-JC
                                        )
13                    Plaintiff,        )       District Judge.   Stephen V. Wilson
                                        )       Magistrate Judge: Jacqueline Chooljian
14           vs.                        )
                                        )       ORDER ON FINDINGS OF LAW
15    JAGUAR LAND ROVER NORTH )                 AND FACT
      AMERICA, LLC, a Limited Liability )
16    Company; and DOES 1 through 100, )        Action Filed:        March 14, 2019
      inclusive,                        )       Trial:               September 18, 2019
17                                      )
                      Defendants.       )         **Note additions made by Court.**
18                                      )
19                                      )

20
21           Defendant Jaguar Land Rover North America, LLC hereby submits the
22   following Proposed Findings of Law and Fact pursuant to this Court’s September
23   19, 2019 Minute Order Granting Judgment in Favor of Defendants.
24   ///
25   ///
26   ///
27   ///
28   ///


     21433279v1                             1                             2:19-cv-02977 SVW-JC
1                                   FINDINGS OF FACT
2            1.   Plaintiff’s husband leased the subject vehicle, a used 2017 Range
3    Rover, VIN SALGR2FK6HA344004, from Jaguar Land Rover Newport Beach on
4    May 7, 2017.
5            2.   A Jaguar Land Rover North America, LLC (“JLRNA”) New Vehicle
6    Limited Warranty accompanied the lease.
7            3.   Plaintiff’s complaint that the diesel particulate filter in the subject
8    vehicle filled with soot, requiring regeneration of the filter or replacement of the
9    filter, is not a defect or nonconformity.
10           4.   By design, the diesel particulate filter requires higher-speed driving to
11   properly regenerate soot accumulated in the filter.
12           5.   JLRNA demonstrated that the diesel particulate filter is able to
13   regenerate accumulated soot.
14           6.   All of the concerns Plaintiff complained of were caused by Plaintiff’s
15   driving habits.
16           7.   The Court found that Plaintiff's assertions that she had driven the
17   subject vehicle in the manner specified in the Owner's Handbook lacked credibility.
18          8.    The Court additionally found the evidence presented regarding the
19   vehicle's trip data that indicated Plaintiff had drive substantial distances while the
20   diesel particulate filter indicated high-speed driving was required to regenerate
21   further discredited Plaintiff's testimony.
22          7.    There are no defects or nonconformities in the subject vehicle’s diesel
23   particulate filter or associated components covered by the JLRNA warranty.
24                                   FINDINGS OF LAW
25           1.   JLRNA provided a limited express warranty covering defects in
26   manufacturing or workmanship in the 2017 Range Rover.
27          2.    Plaintiff failed to meet her burden to show that the vehicle was not of
28   the same quality as those generally acceptable in the trade.


     21433279v1                                   2                       2:19-cv-02977 SVW-JC
1           3.     Plaintiff failed to meet her burden to show that the 2017 Range
2    Rover had a nonconformity covered by the express warranty that substantially
3    impaired the use, value or safety of the 2017 Range Rover.
4    4.      JLRNA met its burden to show that any substantially impairing nonconformity
5    which may have been present in the 2017 Range Rover was caused by Plaintiff’s
6    unauthorized or unreasonable use.
7            5.    Plaintiff failed to establish a breach of JLRNA’s obligations under an
8    implied warranty.
9            6.    Plaintiff failed to establish a breach of JLRNA’s obligations under the
10   express warranty.
11           7.    Plaintiff failed to establish a violation by JLRNA of its obligations
12   under the Song-Beverly Act.
13           8.    Plaintiff is not entitled to any damages under her breach of implied
14   warranty cause of action.
15          9.     Plaintiff is not entitled to any damages under her breach of express
16   warranty cause of action.
17           10. Plaintiff is not entitled to any damages under her cause of action for
             violation of the Song-Beverly Act.
18
19    DATED: October 3, 2019                 By:
20                                                 STEPHEN V. WILSON
21                                                 U.S. DISTRICT JUDGE

22
23
24
25
26
27
28


     21433279v1                                3                        2:19-cv-02977 SVW-JC
